Case 1:20-cv-00181-WS-N Document 1 Filed 03/24/20 Page 1 of 16                        PageID #: 1



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

OUT OF POCKET TRUCKING, LLC,                   *
                                               *
       Plaintiff,                              *
                                               *
v.                                             *       CIVIL ACTION NO. ____________
                                               *
OWNER-OPERATOR SERVICES,                       *
INC., et al.,                                  *
                                               *
                                               *
       Defendants.                             *

                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendant Owner-Operator Services, Inc. hereby removes

to this Court the state-court action described in paragraph 1 below pursuant to 28 U.S.C. §§ 1332,

1441 and 1446, on the following grounds:

                                    I.      INTRODUCTION

       1.      The Plaintiff initiated this action on February 20, 2020 with the filing of its

Complaint styled Out of Pocket Trucking, LLC v. Owner-Operator Services, Inc., et al., Case No.

CV-2020-900011 in the Circuit Court of Choctaw County, Alabama. The documents attached

hereto as Exhibit A constitute all of the records and pleadings from this action in state court

pursuant to 28 U.S.C. § 1446(a). (Exhibit A).

       2.      This civil action falls under this Court's original jurisdiction under 28 U.S.C. §1332

(diversity of citizenship) and is one that may be removed to this Court by this Defendant in

accordance with the provisions of 28 U.S.C. § 1441 et seq. in that it is a civil action where the

amount in controversy exceeds $75,000, exclusive of interest and costs, and the sole defendant is

of completely diverse citizenship to the plaintiff.



                                                   1
Case 1:20-cv-00181-WS-N Document 1 Filed 03/24/20 Page 2 of 16                        PageID #: 2



       3.      In its Complaint, Plaintiff claims to seek an amount of compensatory and punitive

damages from Defendant in an amount purportedly not to exceed $74,000.00 as a result of the

accident, which is the subject of this lawsuit, based on Counts for: I) Breach of Contract; II) Bad

Faith Denial of a Compensable Claim; and III) Fraud, Misrepresentation, and Deceit. (Exhibit A,

Plaintiff’s Complaint). However, for the reasons discussed below, Plaintiff’s attempt to establish

an amount in controversy below the jurisdictional minimum of this Court is not indicative of the

true amount in controversy in this action. Because the actual amount in controversy is in excess of

$75,000.00, this Court has specific jurisdiction over Plaintiff’s asserted claims.

       4.      Removal of this action to this Court is proper under 28 U.S.C. § 1446(a) because

this Court is the United States District Court for the district and division within which the removed

state-court action was pending. Because the Complaint was filed and currently is pending in the

Circuit Court of Choctaw County, Alabama, this District is the proper venue for this action upon

removal pursuant to 28 U.S.C. § 1441(a).


                                         II.    PARTIES

       5.      Plaintiff, Out-of-Pocket Trucking, LLC, is an Alabama Limited Liability Company

(Complaint, ¶ 1); (Exhibit C, Alabama Secretary of State printout regarding Out-of-Pocket

Trucking, LLC).

       6.      Defendant, Owner-Operator Services, Inc. is, a Missouri corporation with its

principal place of business in Grand Valley, Missouri. (Exhibit D, Affidavit of Rod Nofziger, Chief

Operating Officer of Owner-Operator Services, Inc. with attached Missouri Secretary of State

printout).




                                                 2
Case 1:20-cv-00181-WS-N Document 1 Filed 03/24/20 Page 3 of 16                         PageID #: 3



                                          III.   CLAIMS

       7.        Plaintiff’s Complaint sets forth the following Counts:

                 a.      Count I: Breach of Contract

                 b.      Count II: Bad Faith Denial of a Compensable Claim

                 c.      Count III: Fraud, Misrepresentation and Deceit


        IV.      REMOVAL IS TIMELY FILED AND PROCEDURALLY PROPER

       8.        On February 24, 2020, the Summons and Complaint were served upon Defendant,

Owner-Operated Services, Inc. (Exhibit B, Return of Service). When removability is evident from

the initial pleading, a notice of removal must be filed by a defendant within 30 days of the

defendant’s receipt of the initial pleading. 28 U.S.C. § 1446(b)(1). Because Defendant Owner-

Operator Services, Inc. was served on February 24, 2020, Defendant’s Notice of Removal is timely

pursuant to 28 U.S.C. § 1446(b).

       9.        The Circuit Court of Choctaw County is being notified of this Removal. (See

attached copy of Notice of Filing of Notice of Removal, Exhibit F).


            V.        THE SERVED DEFENDANT CONSENTS TO THIS REMOVAL

       10.       Defendant, Owner-Operator Services, Inc., is the only named defendant in this

action; therefore, there is no requirement for consent to the removal of this action from any other

defendant(s).

                          VI.    SUBJECT MATTER JURISDICTION

       11.       This Court has diversity jurisdiction over this case pursuant to 28 U.S.C. § 1332.

District courts have “original jurisdiction of all civil cases where the matter in controversy exceeds

the sum or value of $75,000, exclusive of interests and costs, and is between…citizens of different

                                                  3
Case 1:20-cv-00181-WS-N Document 1 Filed 03/24/20 Page 4 of 16                       PageID #: 4



States.” Defendant moves pursuant to 28 U.S.C. § 1446(b)(1) based on Plaintiff’s initial Complaint

and additional evidence as the bases for its Removal as to the amount in controversy. As outlined

in more detail below, this case meets both of those requirements.

       A.    Diversity Exists Between Plaintiff and Defendants

       12.     By way of admission in Plaintiff’s Complaint, Plaintiff, Out-Of-Pocket Trucking,

LLC, is and was at all times relevant to this action “a corporate entity conducting business within

the State of Alabama,” and thus, is an “Alabama citizen” for purposes of diversity jurisdiction.

(Exhibit A, Plaintiff’s Complaint, ¶ 1); (Exhibit C, Alabama Secretary of State printout regarding

Out-of-Pocket Trucking, LLC).

       13.     Defendant, Owner-Operator Services, Inc., is and was at all times relevant to this

action, a foreign company organized under the laws of the State of Missouri with its principal place

of business in the State of Missouri. (Exhibit D, Affidavit of Rod Nofziger, Chief Operating Officer

of Owner-Operator Services, Inc. with attached Missouri Secretary of State printout). “[A]

corporation shall be deemed to be a citizen of any State by which it has been incorporated and of

the State where it has its principal place of business.” 28 U.S.C. § 1332(c)(1). Owner-Operator

Services, Inc. is incorporated under the laws of the State of Missouri, and headquartered in

Missouri; thus, Owner-Operator Services, Inc. is a “Missouri citizen” for purposes of diversity

jurisdiction. See Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010) (“[T]he phrase ‘principal place of

business’ refers to the place where the corporation’s high level officers direct, control, and

coordinate the corporation’s activities.”).

       B.    Fictitious Defendants

       14.     The citizenship of the remaining defendants, fictitious defendants “A, B, and C,”

should be disregarded for purposes of determining diversity. 28 U.S.C. §1441(a).



                                                 4
    Case 1:20-cv-00181-WS-N Document 1 Filed 03/24/20 Page 5 of 16                          PageID #: 5



         15.        There is, therefore, complete diversity of citizenship between Plaintiff and

Defendant.


         C.    The Amount in Controversy Exceeds this Court’s Jurisdictional Threshold.

         16.     In the instant case, Plaintiff claims in its Complaint to seek an amount of

compensatory and punitive damages from defendants in an amount purportedly not to exceed

$74,000.00 as a result of the accident which is the subject of this lawsuit, based on Counts for: I)

Breach of Contract; II) Bad Faith Denial of a Compensable Claim; and III) Fraud,

Misrepresentation, and Deceit. (Exhibit A, Plaintiff’s Complaint). However, as this Court recently

acknowledged in an opinion denying the plaintiff’s motion to remand, “the district court is not

bound the plaintiff’s representations regarding its claim, nor must it assume that the plaintiff is in

the best position to evaluate the amount of damages sought.” Krikorian v. Ford Motor Company,

2019 U.S. Dist. LEXIS 193916, at *4 (S.D. Ala., Nov. 6, 2019)1 (quoting Roe v. Michelin N. Am.,

Inc., 613 F.3d 1058, 1061-62 (11th Cir. 2010) (citing in turn, Pretka v. Kolter Plaza II, Inc., 608

F.3d 744, 771 (11th Cir. 2010)). Moreover, the evidence received by Defendant to date clearly

indicates that the true amount in controversy in this action to exceed $75,000.00.

         17.     It is well-settled that a federal district court, in determining a case’s amount in

controversy, must examine the Plaintiff’s Complaint. Lindsay v. American General Life &

Accident Ins. Co., 133 F. Supp. 2d 1271, 1275 (N.D. Ala. 2001). In the case at bar Plaintiff’s

Complaint does not specify a total amount of damages sought. According to Eleventh Circuit case

law, when a plaintiff does not specify a monetary amount of damages in a complaint, a defendant

bears the burden to prove merely “by a preponderance of the evidence that the amount in



1
 The Magistrate Judge’s Recommendation cited herein was adopted by the Court in Krikorian v. Ford Motor Co.,
2019 U.S. Dist. LEXIS 219034 (S.D. Ala., Dec. 20, 2019).

                                                     5
Case 1:20-cv-00181-WS-N Document 1 Filed 03/24/20 Page 6 of 16                        PageID #: 6



controversy more likely than not exceeds the…jurisdictional amount.” Tapscott v. MS Dealer

Service Corp., 77 F.3d 1353, 1357 (11th Cir. 1996) (emph. added). See also, Roe, 613 F.3d at 1061

(11th Cir. 2010) (“If a plaintiff makes ‘an unspecified demand for damages in state court, a

removing defendant must prove by a preponderance of the evidence that the amount in controversy

more likely than not exceeds the …jurisdictional requirement.’” (emph. added) (ellipses in

original) (quoting Tapscott, at 1357).

       18.     In reviewing an amount in controversy, the Eleventh Circuit has also held that

district courts may make “reasonable deductions, reasonable inferences, or other reasonable

extrapolations from the pleadings to determine whether it is facially apparent that a case is

removable.” Roe, 613 F.3d at 1061-62. Additionally, the court “…need not suspend reality or

shelve common sense in determining whether the face of a complaint…establishes the

jurisdictional amount. Id. at 1062. “Instead, courts may use their judicial experience and common

sense in determining whether the case stated in a complaint meets federal jurisdictional

requirements.” Id.; see also, Krikorian, supra, at *5 (quoting Roe).

       19.     Further, pursuant to 28 U.S.C. § 1446(a), a defendant’s notice of removal need only

include a plausible allegation that the amount in controversy exceeds the jurisdictional limit of the

state court. Dart Cherokee basin Operating Co., LLC v. Owens, 135 S. Ct. 547 (2014), the Supreme

Court determined whether in a removal case, a defendant was required to include evidence

indicating the amount in controversy exceeded the jurisdictional limit of the state court. The Court

noted that “when a defendant seeks federal-court adjudication, the defendant’s amount-in-

controversy allegation should be accepted when not contested by the plaintiff or questioned by the

court.” Id. at 553. The Court’s ruling in Dart Cherokee relaxes the burden on the defendant to

prove by a preponderance of the evidence that the amount in controversy more likely than not



                                                 6
Case 1:20-cv-00181-WS-N Document 1 Filed 03/24/20 Page 7 of 16                        PageID #: 7



exceeds the $75,000 limit.

       20.     Moreover, in Steel v. Underwriters Adjusting Co., the United States District Court

for Middle District of Alabama considered with the removal of a state court claim when the

plaintiff asked for an unspecified amount of punitive damages. Steel v. Underwriters Adjusting

Co., 649 F. Supp. 1414 (M.D. Ala. 1986). The Steel Court reasoned that allowing a plaintiff to

avoid federal jurisdiction by claiming unspecified damages would violate the court’s notions of

procedural fair play, and stated, Id. at 1416:

               To allow [a plaintiff to avoid federal jurisdiction by claiming
               unspecified damages] would violate this court’s notions of
               procedural fair play. A plaintiff should not be allowed to deprive
               a defendant of his right to remove through artful pleading
               practices . . . (emphasis added).

               The plaintiff should not be allowed to rob Underwriters of its right
               to remove by demanding such damages as may be “fairly
               ascertained by the jury.” Permitting such practice allows the
               Plaintiff to “have his cake and eat it too.” In other words, the
               Plaintiff effectively prevents federal jurisdiction by failing to
               demand a specific monetary figure, while making it possible for a
               jury to return a verdict well in excess of [the statutory amount.]
               Such an approach is simply unfair and will not be permitted by this
               court.

       Id. at 1416. (emphasis added)

       21.     The United States District Court for the Northern District of Alabama reviewed the

propriety of removal of an action which did not contain a specific ad damnum in the complaint in

Kilpatrick v. Eby Construction Co., Inc., 708 F. Supp. 1241 (N.D. Ala. 1989). The Court found

that a complaint not seeking a sum specific, would yield to allegations of a jurisdictional limit in

the Notice of Removal. Id. at 1242. See also Tapscott, 77 F.3d 1353, 1356-1358 (11th Cir. 1996).

       22.     The Eleventh Circuit further noted in Pretka, supra, that “a removing defendant is

not required to prove the amount in controversy beyond all doubt or to banish all uncertainty about


                                                 7
Case 1:20-cv-00181-WS-N Document 1 Filed 03/24/20 Page 8 of 16                      PageID #: 8



it.” 608 F.3d at 754; see also Green v. Wal-Mart Stores East, L.P., 2014 U.S. Dist. LEXIS 166805,

*2 (N.D. Ala. 2014) (“In her complaint, [plaintiff] alleges both that the defendant’s negligence

caused her to suffer mental anguish and that its wantonness entitled her to punitive

damages…Plaintiff conspicuously makes no formal or express disclaimer to damages in excess of

$74,999. Therefore, under up-to-date Eleventh Circuit jurisprudence it is apparent that the amount

in controversy in this case exceeds the sum of $75,000.”); Smith v. State Farm & Cas. Co., 868 F.

Supp. 2d 1333, 1335 (N.D. Ala. 2012) (holding plaintiffs “who want to pursue claims against

diverse parties in state court seeking unspecified damages of various kinds, such as punitive

damages and emotional distress, must in their complaint formally and expressly disclaim any

entitlement to more than $74,999.99, and categorically state that the plaintiff will never accept

more. Otherwise, a plaintiff will find herself in a federal court…”).

       23.     In Hardy v. Jim Walter Homes, 2007 U.S. Dist. LEXIS 47758 (S.D. Ala. June 28,

2007) (quoting 28 U.S.C. § 1332(a)), as in the instant case, the defendant removed the action to

federal court on the grounds of diversity jurisdiction, arguing the amount in controversy was

satisfied, notwithstanding Plaintiffs’ express limitation of their damages claims to $74,000. Id at

*2. Defendant argued (1) the pecuniary consequence of a judgment in favor of Plaintiffs would be

well-over $75,000; (2) the value of Plaintiffs’ damages claims should be aggregated for

jurisdictional purposes; and (3) the $74,000 cap set forth in the complaint constituted fraudulent

pleading of jurisdictional facts to avoid removal. Id.

       24.     As a preliminary matter, the Hardy Court noted the following deference it gives to

the amount pled or prayed for in a plaintiff’s complaint for jurisdictional purposes, and set the

following standard for a defendant wishing to remove:




                                                 8
Case 1:20-cv-00181-WS-N Document 1 Filed 03/24/20 Page 9 of 16                         PageID #: 9



               If a defendant removes the case to federal court, notwithstanding the
               plaintiff’s specific pleading of damages below the jurisdictional
               minimum, then in order to avoid remand, the defendant must prove
               to a legal certainty that plaintiff’s claim must exceed the
               jurisdictional amount. Thus, to secure a federal forum, a removing
               defendant must establish that ‘an award below the jurisdictional
               amount would be outside the range of permissible awards because
               the case is clearly worth more than $75,000.
Hardy, at *3 (internal quotations and citations omitted).


       25.     Where a defendant argues the satisfaction of the amount in controversy

notwithstanding the plaintiff’s limitation of damages on the face of the complaint, the court “may

require evidence relevant to the amount in controversy at the time the case was removed.” Williams

v. Best Buy Co., 269 F.3d 1316, 1319-20 (11th Cir. 2001).

       26.     In the instant case, the evidence of the amount in controversy exceeding $75,000 is

the March 10, 2020, letter from Plaintiff’s counsel, itemizing a limited amount of damages known

to date, and also advising of other damages, the amount of which, heretofore, is either unknown

or undisclosed. (Exhibit E). This letter, though not a specific offer of resolution, is akin to a

“demand letter” for purposes of negotiating a resolution of Plaintiff’s claims. Eleventh Circuit

precedent holds: “The amount requested in a settlement demand does not determine whether the

amount in controversy exceeds $75,000, but ‘it counts for something.’” Jones v. Marriott

International, Inc., 2018 WL 2320947 (S.D. Ala. May 22, 2018) (quoting Burns, supra, at 1097.

       27.     “On the other hand, settlement offers that provide ‘specific information…to support

[the plaintiff’s] claim for damages’ suggest the plaintiff is ‘offering a reasonable assessment of the

value of [his] claim’ and are entitled to more weight. Standridge v. Wal-Mart Stores, Inc., 945

F.Supp. 252, 256-57 (N.D. Ga. 1996) (citing Golden Apple Mgmt. Co. v. Geac Computers, Inc.,

990 F.Supp. 1368 (M.D. Ala. 1998)).



                                                  9
Case 1:20-cv-00181-WS-N Document 1 Filed 03/24/20 Page 10 of 16                        PageID #: 10



       28.      Plaintiff’s March 10, 2020, letter constitutes, or is very much akin to a settlement

offer “provid[ing] specific information to support [the plaintiff’s] claim for damages” in that it

itemizes, with particularity, Plaintiff’s alleged damages and the monetary value of each, stating:

                “The following is an itemization of damages: Amount to be paid for
                load: $1,170.00, Wrecker towing recovery fee: $7,386.48, Wrecker
                Transloading fee: $1,500.00, Freight for Transfer, returning
                shipment to shipper: $1,575.00, Driver to transport load: $365.00, 5
                Damaged rolls on shipment: $24,180.00. This is a total amount [sic]
                $36,176.48.”
(Exhibit E).

       29.      In addition to those itemized damages specified in Plaintiff’s letter, Plaintiff also

alleges damages for down time for the repair of damages to truck by manufacturer…” [sic], the

monetary amount of which is either unknown or undisclosed. (Exhibit E).

       30.      Moreover, Plaintiff’s Complaint does not limit its claim for damages just to the

compensatory damages specified in Plaintiff’s letter; Plaintiff also makes a claim under two (2) of

its three (3) counts for punitive damages of an unspecified amount. Plaintiff asserts claims of bad

faith (Count II) and fraud, misrepresentation, and deceit (Count III), which both allow for the

recovery of punitive damages under Alabama law. In paragraph 7(e), Plaintiff claims “…all

damages to which he is entitled by law.” See, Affiliated FM Ins. Co. v. Stephens Enters., Ala.

(1994) (affirming award of punitive damages on insured-plaintiff’s bad faith failure to pay

insurance claim against insurer); Reserve Nat’l Ins. Co. v. Crowell, 614 So.2d 1005, 1012 (Ala.

1993) (“Punitive damages may be awarded for willful or intentional fraud, pursuant to [Ala. Code]

§ 6-11-20.”).

       31.      Plaintiff’s claim for punitive damages goes directly toward the amount in

controversy for purposes of diversity jurisdiction. “[I]n determining the jurisdictional amount in

controversy in diversity cases, punitive damages must be considered…unless it is apparent to a

                                                 10
Case 1:20-cv-00181-WS-N Document 1 Filed 03/24/20 Page 11 of 16                         PageID #: 11



legal certainty that such cannot be recovered.” Blackwell v. Great Am. Fin. Res., Inc. 620 F.Supp.

1289, 1290 (N.D. Ala., June 3, 2009) (emph. added); Chastang v. Metropolitan Life Ins. Co., 1996

U.S. Dist. LEXIS 22265 (S.D. Ala., March 7, 1996) (“[T]he court now concludes that it is

appropriate to aggregate plaintiffs’ claims for punitive damages in order to determine the amount

in controversy.”). Here, Alabama law allows for the recovery of punitive damages under Counts

II and III of Plaintiff’s Complaint.

       32.     As there is no specified amount of punitive damages sought in Plaintiff’s

Complaint, this Court is authorized to apply its judicial experience and common sense to determine

whether Plaintiff’s claim for punitive damages, in conjunction with those special damages

discussed above, yields an amount in controversy in excess of $75,000. In Rowe v. Michelin North

America, Inc., 613 F.3d 1058 (11th Cir. 2010), the Court recognized that “Eleventh Circuit

precedent permits district courts to make reasonable deductions, reasonable inferences or other

reasonable extrapolations from the pleadings to determine whether it is facially apparent that a

case is removal.” Id. at 1062. In doing so, “a district court need not suspend reality or shelve

common sense in determining whether the face of a Complaint…establishes the jurisdictional

amount.” Id. (internal citations omitted)(ellipsis in original). The Eleventh Circuit “found no case

in other circuits that purports to prohibit a district court from employing its judicial experience or

common sense in discerning whether the allegations in a Complaint facially establish the

jurisdictionally required amount in controversy.” Id. at 1063. The Rowe Court cautioned that:

               A plaintiff could defeat federal jurisdiction simply by drafting his
               pleadings in a way but did not specify an approximate value of the
               claims and thereafter provide the defendant with no details on the
               value of the claim. Plaintiffs skilled in this form of artful pleading
               could, with this trick, simply make federal jurisdiction disappear.
               Indeed, if courts were to rely solely on a plaintiff’s damage
               statements, …, it is difficult to imagine a punitive damages suit
               that could be removed against a plaintiff’s wishes. Both policy

                                                 11
Case 1:20-cv-00181-WS-N Document 1 Filed 03/24/20 Page 12 of 16                       PageID #: 12



               and precedent counsel against rewarding such obfuscating tactics.
               Thus, when a district court can determine, relying on its judicial
               experience and common sense, that a claim satisfies the amount in
               controversy requirements, it need not give credence to a plaintiff’s
               representation that the value of the claim is indeterminate.
               Otherwise, a defendant could wrongfully be denied the removal to
               which it is entitled.

Id. at 1064 (emph. added).

       33.     In utilizing judicial experience and common sense, this Court should find that,

based on Plaintiff’s contentions, including, claims for bad faith, and fraud, misrepresentation and

deceit, that the amount in controversy is anticipated to easily exceed $75,000.

       34.     Alabama statutory law provides that the general limit on an award of punitive

damages is “three times the compensatory damages of the party claiming punitive damages or five

hundred thousand dollars ($500,000), whichever is greater.” Ala. Code. (1975), § 6-11-21(a).

Defendant does not suggest Plaintiff will seek a recovery of $500,000 in punitive damages in this

action (though it cannot confirm to the contrary either), but § 6-11-21(a) reveals the potential for

Plaintiff’s recovery of punitive damages to yield a total amount in controversy far beyond $75,000

when considered in addition to the compensatory damages discussed previously herein.

       35.     Precedent within the Eleventh Circuit has combined Alabama’s statutory law on

the limits of recoverable punitive damages with the use of “judicial experience and common sense”

to determine that a request for punitive damages, in relation to the compensatory damages in issue,

tips the scales of the amount in controversy to exceed $75,000.

       36.     In Blackwell, supra, the Northern District of Alabama considered whether the

amount in controversy exceeded $75,000 where the compensatory damages sought by the plaintiff

were $23,172.28, and the plaintiff also sought an unspecified amount in punitive damages.

Blackwell, 620 F.Supp. at 1290. The Court determined that “it is the constitutionally-permissible



                                                12
Case 1:20-cv-00181-WS-N Document 1 Filed 03/24/20 Page 13 of 16                        PageID #: 13



limits of punitive damages in a particular case that are used to compute the jurisdictional amount-

in-controversy requirement.” Id. (citing Gavin v. AT & T Corp., 464 F.3d 634, 640-41 (7th Cir.

2006) (analyzing removal jurisdiction as a function of the constitutionally-permissible maximum

punitive-damages award where the compensatory damages claimed were themselves insufficient

to create jurisdiction); Register v. Rus of Auburn, 193 F.Supp. 2d 1273 (M.D. Ala. 2002) (“same”);

Arnold v. Guideone Specialty Mut. Ins. Co., 142 F.Supp. 2d 1319 (N.D. Ala. 2001) (“same”)).

        37.     In Blackwell, the Court further defined what the “constitutionally-permissible”

recovery of punitive damages should be for purposes of determining the amount in controversy for

purposes of diversity jurisdiction:

                “When the punitive damages claims for what ‘may be awarded’ are
                considered in relation to both the compensatory damages claims and
                the conduct alleged, a punitive award of slightly more than double
                the compensatory damages claim would occasion an amount in
                controversy that exceeds the jurisdictional minimum. Such an
                amount for punitive damages is uncontroversially within the
                limits of the Due Process Clause.”

Id. at 1291 (citing State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 123 S. Ct. 1513, 155
L. Ed. 2d 585 (2003); BMW of North America, Inc. v. Gore, 517 U.S. 559, 116 S. Ct. 1589, 134 L.
Ed. 2d 809 (1996)).

        38.     Thus, the Court determined, a reasonable anticipated recovery of punitive damages

is more than double the amount of compensatory damages. And, when the aggregate of that

punitive damage recovery and the recovery of the compensatory damages is $75,000 or greater,

the Court may reasonably conclude that the amount in controversy is satisfied for diversity

jurisdiction:

                “The compensatory damages claimed in the First Amended
                Complaint for the surrender charges total $23,172.28. That amount
                alone constitutes approximately one third of the jurisdictional
                minimum. When the punitive damages claims for what ‘may be
                awarded’ are considered in relation to both the compensatory
                damages claims and the conduct alleged, a punitive award of slightly

                                                13
Case 1:20-cv-00181-WS-N Document 1 Filed 03/24/20 Page 14 of 16                    PageID #: 14



               more than double the compensatory damages is uncontroversially
               within the limits of the Due Process Clause.”
Id. at 1291.

       39.     The Blackwell Court held that since the compensatory damages at issue

($23,172.28) would constitutionally be anticipated to yield a punitive damages award of at least

$51,827.72 (slightly more than double the compensatory damages amount), the amount in

controversy was at least $75,000, and the Court had diversity jurisdiction over the plaintiff’s

claims. Id.; see also, Krikorian, supra, at 15-16 (wherein this Court acknowledged that “[t]he

Alabama Supreme Court, on multiple occasions, has ‘held that a single digit multiplier of punitive

damages to compensatory damages is constitutionally permitted in most instances,” and applied a

single-digit multiplier of nine (9) to the plaintiff’s compensatory damages to note that the

aggregate amount “would satisfy § 1332(a)’s amount in controversy.”) (quoting CNH Am., LLC v.

Kigon Capital, LLC, 160 So.3d 1195, 1214 n.5 (Ala. 2013)).

       40.     In the instant case, the Court’s task of determining whether the “compensatory plus

punitive” amount exceeds $75,000, is even simpler. Plaintiff’s recoverable compensatory damages

are at least $36,176.48, an amount which, by Plaintiff’s own admission, does not include damages

for “down time for the repair of damages to truck by manufacturer.” (Exhibit E). This amount is

significantly more than the compensatory damages in dispute in Blackwell. In accordance with

Blackwell, this Court is authorized to anticipate the “constitutionally permissible” amount of

punitive damages that double the amount of compensatory damages—a lesser proportion than that

which was used in the Blackwell Court’s calculation. Based on the Plaintiff’s own calculation of

compensatory damages known to date, it is reasonable to anticipate a punitive damages recovery

based on the misconduct alleged in Plaintiff’s Complaint of $72,352.96 in its amount-in-




                                               14
Case 1:20-cv-00181-WS-N Document 1 Filed 03/24/20 Page 15 of 16                         PageID #: 15



controversy analysis. In conjunction with Plaintiff’s calculation of certain compensatory damages,

this punitive damages recovery would yield a total recovery of $108,529.44.

       41.      Accordingly, this Court is presented with facts and evidence which make it even

more compelling to determine the requisite amount in controversy than the Court deemed

sufficient in Blackwell.

       42.      Accordingly, Defendant has shown the jurisdictional amount in controversy has

been met, to a legally permissible certainty.

       43.      For these reasons, the amount in controversy in this case exceeds $75,000,

exclusive of interest and costs, and this Court has jurisdiction over this matter pursuant to 28 U.S.C.

§ 1332.

             VII.   ALL PROCEDURAL REQUIREMENTS ARE COMPLETED

       44.      A copy of all process, pleadings and other papers served on or received by

Defendant is attached hereto as Exhibit A. The Circuit Court of Choctaw County is being notified

of this Removal. (See attached copy of Notice of Filing of Notice of Removal, Exhibit F.)

       45.      To the extent applicable, Defendant Owner-Operator Services, Inc. requests and

reserves the right to take discovery and submit further evidence in opposition to a motion to

remand, if necessary, and requests and reserves the right to amend and supplement this Notice of

Removal should the Court deem additional information necessary regarding any issue.

       WHEREFORE, PREMISES CONSIDERED, Defendant Owner-Operator Services, Inc.

prays that this Honorable Court will take cognizance and jurisdiction of this cause and make any

and all orders necessary to affect the removal of this cause from the Circuit Court of Choctaw

County, Alabama.




                                                  15
Case 1:20-cv-00181-WS-N Document 1 Filed 03/24/20 Page 16 of 16                      PageID #: 16



                                              /s/Cowin Knowles
                                              COWIN KNOWLES (KNO007)
                                              Attorney for Defendant
                                              Owner-Operator Services, Inc.

OF COUNSEL:

BALL, BALL, MATTHEWS & NOVAK, P.A.
P.O. Box 2148
Montgomery, AL 36102-2148
(334) 387-7680
cknowles@ball-ball.com




                                CERTIFICATE OF SERVICE

        I hereby certify that on March 24, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to the following:

J. Jefferson Utsey, Esq.
Utsey & Utsey
P. O. Box 615
Butler, AL 36904

                                              /s/ Cowin Knowles
                                              OF COUNSEL




                                                16
